DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “safer” in claims 1-2, 6-7, 9, 14, 16-18, and 20 is a relative term which renders the claim indefinite. The term “safer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Comparing travel routes by assessing which routes are "safer" is a subjective measure that could be interpreted differently depending on the user and therefore should not be used. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 10490078; hereinafter Fields), in view of Morgal et al. (US 20100228405; hereinafter Morgal), and further in view of Ramirez et al. (US 20180374113; hereinafter Ramirez). 
Regarding Claim 1,
Fields teaches
	An electronic apparatus, comprising: (Fields: Column 8, Lines 4-16)
		circuitry configured to: (Fields: Column 8, Lines 4-16)
			receive a trip plan associated with a user identifier, (Fields: Column 6, Lines 39-41) the trip plan comprising a current travel route of a micro-mobility vehicle… (Fields: Column 8, Lines 22-26, and Column 12, Lines 51-57, A bicycle is an example of a micro mobility vehicle.) 
			determine incident information associated with a number of past traffic incidents on at least one portion of the current travel route; (Fields: Column 5, Lines 18-23 and Column 6, Lines 19-29, FIG. 3, 7 (Item 702))
			control a display device associated with the micro-mobility vehicle, to display an option to replace the current travel route with a safer alternate route, (Fields: Column 18, Lines 57-64)
				wherein the option to replace the current travel route is displayed based on the determined incident information; (Fields: Column 18, Lines 57-64)
			receive a user input comprising a selection of the displayed option; (Fields: Column 18, Lines 57-64)
Fields does not teach
…associated with a shared mobility service; 
…
			determine a discount applicable on an initial trip cost associated with the trip plan based on the received user input; and
			control the display device to display, based on the determined discount, an incentive comprising a final trip cost associated the trip plan. 
However in the same field of endeavor, Ramirez teaches
…associated with a shared mobility service; (Morgal: Paragraph [0042])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the trip planning and utilizing past traffic incidents of Fields with the shared mobility service of Morgal for the benefit of changing the way people choose to move about within their communities, workspaces, and cities. (Morgal: Paragraph [0002])
	Fields, in view of Morgal, does not teach
			determine a discount applicable on an initial trip cost associated with the trip plan based on the received user input; and
			control the display device to display, based on the determined discount, an incentive comprising a final trip cost associated the trip plan. 
However in the same field of endeavor, Ramirez teaches
			determine a discount applicable on an initial trip cost associated with the trip plan based on the received user input; and (Ramirez: Paragraph [0100], [0141]-[0143], FIG. 4, 11, 12 (A-B))
			control the display device to display, based on the determined discount, an incentive comprising a final trip cost associated the trip plan. (Ramirez: Paragraph [0100], [0141]-[0143], FIG. 4, 11, 12 (A-B))
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the trip planning and utilizing past traffic incidents and the shared mobility service of Fields, in view of Morgal with the discount determination of Ramirez for the benefit of an enhanced method and device for calculating a risk for a road segment and using it to, among other things, mitigate risk. (Ramirez: Paragraph [0004])

Regarding Claim 2,
Fields, in view of Morgal, and further in view of Ramirez, teaches
	The electronic apparatus according to claim 1, wherein the circuitry is further configured to determine the safer alternate route that includes a destination location which is same as a destination location of the current travel route. (Fields: Column 17, Line 54 – Column 18, Line 3)

Regarding Claim 7,
Fields, in view of Morgal, and further in view of Ramirez, teaches
	The electronic apparatus according to claim 1, wherein the circuitry is further configured to determine the safer alternate route that is associated with a second number of past traffic incidents, the second number of past traffic incidents is less than a first number of past traffic incidents associated with the current travel route. (Fields: Column 11, Line 54 – Column 12, Line 4)

Regarding Claim 15,
Fields, in view of Morgal, and further in view of Ramirez, teaches
	The electronic apparatus according to claim 1, wherein the circuitry is further configured to calculate the final trip cost by subtracting the determined discount from the initial trip cost. (Ramirez: Paragraph [0054]-[0057], [0076], FIG. 4, 12B)
	The motivation to combine Fields, Morgal, and Ramirez is the same as stated for Claim 1 above.

Regarding Claim 16,
Fields, in view of Morgal, and further in view of Ramirez, teaches
	The electronic apparatus according to claim 1, wherein the circuitry further configured to: 
		retrieve a travel history indicative of a user preference for safer alternate routes in the past; (Fields: Column 19, Lines 43-52)
		determine one of: an additional discount applicable on the initial trip cost or an additional incentive based on the retrieved travel history; and (Ramirez: Paragraph [0100], [0141]-[0143], FIG. 4, 11, 12 (A-B), )
		calculate the final trip cost associated the trip plan based on the determined additional discount or the additional incentive. (Ramirez: Paragraph [0100], [0141]-[0143], FIG. 4)
	The motivation to combine Fields, Morgal, and Ramirez is the same as stated for Claim 1 above.

Regarding Claim 17,
Fields, in view of Morgal, and further in view of Ramirez, teaches
	The electronic apparatus according to claim 1, wherein the circuitry further configured to: 
		detect, within a duration of the trip plan, a movement of the micro-mobility vehicle on a third travel route which is different from the safer alternate route; and (Ramirez: Paragraph [0189], FIG. 15)
		control the display device to display, based on the detected movement, a penalty or a fine applicable on the final trip cost associated the trip plan. (Ramirez: Paragraph [0100], [0141]-[0143], FIG. 15; If the user does not follow the safer routes they receive a penalty by forfeiting the discount they would have received otherwise.)
	The motivation to combine Fields, Morgal, and Ramirez is the same as stated for Claim 1 above.

Regarding Claim 18, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 20, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Claim(s) 3-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields, in view of Morgal, further in view of Ramirez, and even further in view of Breed et al. (US 20080154629; hereinafter Breed). 
Regarding Claim 3, 
Fields, in view of Morgal, and further in view of Ramirez, teaches
	The electronic apparatus according to claim 1,… (Fields: Column 8, Lines 4-16)
Fields, in view of Morgal, and further in view of Ramirez, does not teach
…wherein the circuitry is further configured to determine a speed limit for the micro-mobility vehicle in the at least one portion of the current travel route, wherein the speed limit is determined based on at least one of the determined incident information or a legal maximum speed for the at least one portion of the current travel route. 
However in the same field of endeavor, Breed teaches
…wherein the circuitry is further configured to determine a speed limit for the micro-mobility vehicle in the at least one portion of the current travel route, wherein the speed limit is determined based on at least one of the determined incident information or a legal maximum speed for the at least one portion of the current travel route. (Breed: Paragraph [0117], [0576]-[0578]) 
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic apparatus of Fields, in view of Morgal, and further in view of Ramirez, with the speed limit determination of Breed for the benefit of monitoring several road conditions and determining a speed limit based on those conditions to reduce risk to the vehicle operators. (Breed: Paragraph [0024]-[0025])

Regarding Claim 4,
Fields, in view of Morgal, further in view of Ramirez, and even further in view of Breed, teaches
	The electronic apparatus according to claim 3, wherein the circuitry is configured to control the display device to display the option further based on a determination that a current speed of the micro-mobility vehicle is above the determined speed limit. (Breed: Paragraph [0023], [0026])
	The motivation to combine Fields, Morgal, Ramirez, and Breed is the same as stated for Claim 3 above.

Regarding Claim 5,
Fields, in view of Morgal, further in view of Ramirez, and even further in view of Breed, teaches
	The electronic apparatus according to claim 3, wherein the circuitry is further configured to control an electronic speed-control mechanism of the micro-mobility vehicle to reduce a current speed of the micro-mobility vehicle below the determined speed limit. (Breed: Paragraph [0578])
	The motivation to combine Fields, Morgal, Ramirez, and Breed is the same as stated for Claim 3 above.

Regarding Claim 6,
Fields, in view of Morgal, further in view of Ramirez, and even further in view of Breed, teaches
	The electronic apparatus according to claim 5, wherein the electronic speed-control mechanism is controlled based on a determination that the received user input relates to a rejection of the displayed option to replace the current travel route of the trip plan with the safer alternate route. (Fields: Column 19, Lines 52-57)

Regarding Claim 19,
Fields, in view of Morgal, further in view of Ramirez, and even further in view of Breed, teaches
	The method according to claim 18, further comprising: 
		determining a speed limit for the micro-mobility vehicle in the at least one portion of the current travel route, (Breed: Paragraph [0117], [0576]-[0578])
			wherein the speed limit is determined based on at least one of the determined incident information or a legal maximum speed for the at least one portion of the current travel route; (Breed: Paragraph [0117], [0576]-[0578]) and controlling the display device to display the option further based on a determination that a current speed of the micro-mobility vehicle is above the determined speed limit. (Breed: Paragraph [0023], [0026])
	The motivation to combine Fields, Morgal, Ramirez, and Breed is the same as stated for Claim 3 above.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields, in view of Morgal, further in view of Ramirez, and even further in view of Tanimoto (US 6285950). 
Regarding Claim 8, 
Fields, in view of Morgal, and further in view of Ramirez, teaches
The electronic apparatus according to claim 1,… 
Fields, in view of Morgal, and further in view of Ramirez, does not teach
…wherein the circuitry is further configured to determine a duration of user riding experience associated the micro- mobility vehicle based on vehicle usage information associated with the user identifier 
However in the same field of endeavor, Tanimoto teaches
	…wherein the circuitry is further configured to determine a duration of user riding experience associated the micro- mobility vehicle based on vehicle usage information associated with the user identifier. (Tanimoto: Column 3, Lines 18-23)
 It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic apparatus of Fields, in view of Morgal, and further in view of Ramirez, with the duration of the riding experience of Tanimoto for the benefit of having a vehicle navigation system having an improved function to estimate a travel time to a destination. (Tanimoto: Column 1, Lines 43-45)

Regarding Claim 9,
Fields, in view of Morgal, further in view of Ramirez, and even further in view of Tanimoto, teaches
	The electronic apparatus according to claim 8, wherein the circuitry is further configured to replace the current travel route with the safer alternate route based on a determination that the duration of user riding experience is below a threshold duration. (Fields: Column 18, Lines 57-64, Column 19, Lines 14-17)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields, in view of Morgal, and further in view of Ramirez, even further in view of Tanimoto, and yet even further in view of Breed.
Regarding Claim 10, 
Fields, in view of Morgal, and further in view of Ramirez, and even further in view of Tanimoto, teaches
The electronic apparatus according to claim 8,…
Fields, in view of Morgal, and further in view of Ramirez, and even further in view of Tanimoto, does not teach
	…wherein the circuitry is further configured to: 
		determine a speed limit for the micro-mobility vehicle in the at least one portion of the current travel route based on the determined duration of user riding experience; and 
However in the same field of endeavor, Breed teaches
	…wherein the circuitry is further configured to: 
		determine a speed limit for the micro-mobility vehicle in the at least one portion of the current travel route based on the determined duration of user riding experience; and (Breed: Paragraph [0576]-[0577])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic apparatus of Fields, in view of Morgal, and further in view of Ramirez, and even further in view of Tanimoto, with the speed limit determination of Breed for the benefit of monitoring several road conditions and determining a speed limit based on those conditions to reduce risk to the vehicle operators. (Breed: Paragraph [0024]-[0025])

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields, in view of Morgal, and further in view of Ramirez, even further in view of Chan (US 20140032096).
Regarding Claim 11, 
Fields, in view of Morgal, and further in view of Ramirez, teaches
The electronic apparatus according to claim 1,… 
Fields, in view of Morgal, and further in view of Ramirez, does not teach
	…wherein the circuitry is further configured to: 
		receive information of a day of week and a travel period associated with the trip plan; and
		select, from an incident database, the number of past traffic incidents which occurred in the past on the day of week and within the travel period,
			wherein the determined incident information is associated with the selected number of past traffic incidents.
 However in the same field of endeavor, Chan teaches
	…wherein the circuitry is further configured to: 
		receive information of a day of week and a travel period associated with the trip plan; and (Chan: Paragraph [0030], FIG. 3)
		select, from an incident database, the number of past traffic incidents which occurred in the past on the day of week and within the travel period, (Chan: Paragraph [0031], FIG. 3)
			wherein the determined incident information is associated with the selected number of past traffic incidents. (Chan: Paragraph [0039], FIG. 3)
 It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic apparatus of Fields, in view of Morgal, and further in view of Ramirez, with the past traffic incidents for specific days and periods of time of Chan for the benefit of using historical traffic data to help determine a best route including expected traffic, based on the probability of certain roads being problematic at a certain time of a given day. (Chan: Paragraph [0017])

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields, in view of Morgal, and further in view of Ramirez, even further in view of Stevens et al. (US 7962256; hereinafter Stevens, of record in IDS).
Regarding Claim 12, 
Fields, in view of Morgal, and further in view of Ramirez, teaches
The electronic apparatus according to claim 1,… 
Fields, in view of Morgal, and further in view of Ramirez, does not teach
	…wherein the circuitry is further configured to detect a state of motion of the micro-mobility vehicle as one of: an unstable state or a stable state based on a timeseries of motion information associated with the micro-mobility vehicle. 
 However in the same field of endeavor, Stevens teaches
	…wherein the circuitry is further configured to detect a state of motion of the micro-mobility vehicle as one of: an unstable state or a stable state based on a timeseries of motion information associated with the micro-mobility vehicle. (Stevens: Column 6, Lines 24-35)
 It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic apparatus of Fields, in view of Morgal, and further in view of Ramirez, with the state of motion detection of Stevens for the benefit of actively maintaining the stability of the transporter while the transporter is operating. (Stevens: Column 1, Lines 31-32)

Regarding Claim 13,
Fields, in view of Morgal, and further in view of Ramirez, and even further in view of Stevens, teaches
	The electronic apparatus according to claim 12, wherein the circuitry is further configured to control an electronic speed-control mechanism of the micro-mobility vehicle based on the detected state, (Stevens: Column 6, Lines 41-53)
		wherein the electronic speed-control mechanism is controlled to control a current speed of the micro-mobility vehicle in accordance with a speed limit, the speed limit is associated with a duration of user riding experience with the micro- mobility vehicle. (Stevens: Column 6, Lines 41-53)
	The motivation to combine Fields, Morgal, Ramirez, and Stevens is the same as stated for Claim 12 above.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields, in view of Morgal, and further in view of Ramirez, even further in view of Lin (US 20030155191).
Regarding Claim 14, 
Fields, in view of Morgal, and further in view of Ramirez, teaches
The electronic apparatus according to claim 1,…wherein the micro-mobility vehicle is controlled based on a determination that the received user input relates to a rejection of the displayed option to replace the current travel route of the trip plan with the safer alternate route. (Fields: Column 19, Lines 2-17, 52-57; By selecting a riskier route, the user is simultaneously rejecting the less risky (safer) route.)
Fields, in view of Morgal, and further in view of Ramirez, does not teach
…wherein the circuitry is further configured to control the micro-mobility vehicle to apply a brake for a set duration,…
However in the same field of endeavor, Lin teaches
…wherein the circuitry is further configured to control the micro-mobility vehicle to apply a brake for a set duration,… (Lin: Paragraph [0006]) 
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic apparatus of Fields, in view of Morgal, and further in view of Ramirez, with the brake application of Lin for the benefit of providing an automatic brake device for an electric scooter and that can slow down the scooter when the scooter is in a turn. (Lin: Paragraph [0006])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663